FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                           MARCH 3, 2022
                                                                     STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2022 ND 45

Harty Insurance, Inc.,                                  Plaintiff and Appellee
      v.
Nathaniel J. Holmes,                                 Defendant and Appellant
      and
Timothy P. Holmes,                                                  Defendant

                                No. 20210205

Appeal from the District Court of Stutsman County, Southeast Judicial
District, the Honorable Troy J. LeFevre, Judge.

AFFIRMED.

Per Curiam.

Laura C. Ringsak, Bismarck, ND, for plaintiff and appellee; submitted on brief.

Nathaniel J. Holmes, self-represented, Miami, FL, defendant and appellant;
submitted on brief.
                        Harty Insurance v. Holmes
                               No. 20210205

Per Curiam.

[¶1] Nathaniel Holmes appealed from a district court’s judgment entered in
favor of Harty Insurance, Inc. (“Harty”) after Harty moved for summary
judgment. Holmes raises issues on appeal challenging, among other things, the
court’s jurisdiction and its summary judgment decision. We conclude the court
did not err in granting summary judgment after determining there were no
genuine issues of material fact when Holmes failed to respond to Harty’s
request for admissions. We summarily affirm under N.D.R.App.P. 35.1(a)(1)
and (6).

[¶2] Harty asserts that this appeal is frivolous and requests this Court award
attorney’s fees in the amount of $2,000.00 under N.D.R.App.P. 38. Under
N.D.R.App.P. 38 this Court may award attorney’s fees if we find that an appeal
is frivolous. “An appeal is frivolous if it is flagrantly groundless, devoid of
merit, or demonstrates persistence in the course of litigation which evidences
bad faith.” DCI Credit Services, Inc. v. Plemper, 2021 ND 215, ¶ 17, 966 N.W.2d
904 (quoting Moody v. Sundley, 2015 ND 204, ¶ 29, 868 N.W.2d 491). Holmes
only appeals from the district court’s judgment and not from the order denying
his motion to vacate the judgment. The court entered judgment based on facts
that he admitted by failing to respond to the request for admissions. In his
brief to this Court, Holmes conceded that “[he] drove without insurance and
deeply regret[s] that unwise decision. Defendant is most grateful to God that
no one got physically injured. So, admitting liability is a no brainer.” Holmes’
arguments, without any citations to relevant authority, are flagrantly
groundless and are without merit. See Gaede v. Bertsch, 2017 ND 69, ¶ 18, 891
N.W.2d 760 (citation omitted) (“A party must do more than submit bare
assertions, and an argument is without merit if the party does not provide
supportive reasoning or citations to relevant authorities.”). We award double
costs and attorney’s fees in the amount of $1,000.00.




                                       1
[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                            2